Citation Nr: 0722616	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-35 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to tobacco 
use, exposure to mustard gas, and/ or exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from February 1952 to February 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran's COPD is related to his active service, 
including exposure to radiation or chemicals, including 
mustard gas.

2.  The veteran's claim for service connection for COPD due 
to tobacco use was received at the RO in August 2002.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service, and may 
not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1101(3), 1103, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.300, 3.303, 3.307, 3.309, 3.310, 3.311, 3.316 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of August 2003, March 2004, February 2005, May 2005, and 
February 2007 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence, as well as requested that he provide any evidence 
in his possession pertaining to the claim.  The Board 
observes that the aforementioned letters did not provide the 
veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
of award of the benefit sought.  However, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini  noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although complete notice was not provided to the appellant 
until after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the record contains 
private medical reports, as well as VA examination reports.  
The Board notes that the record does not contain the 
veteran's service medical records.  Requests were made to the 
National Personnel Records Center (NPRC) for the veteran's 
service medical records, but no records were on file as they 
were destroyed in a fire in its facility.  He was asked to 
submit copies of any of these records that he had in his 
possession.  However, he did not have any to submit.  The 
Board is mindful that, in a case such as this, where service 
medical records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  

The veteran has been afforded, but declined, the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the available private medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim for service connection for COPD.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  Service Connection--Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

2.  Mustard Gas

Claims based on the chronic effects of exposure to mustard 
gas are governed by the provisions of 38 C.F.R. § 3.316.  
Those provisions are as follows:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except mesothelioma), or 
squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.
(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2004).

For claims involving exposure to mustard gas, the veteran 
must prove evidence of in-service exposure, and a diagnosis 
of current disability, but is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and his in-service exposure.  Rather, that nexus 
is presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 
3.316 (2002); See also Pearlman v. West, 11 Vet. App. 443, 
446 (1998).

3.  Ionizing Radiation

Certain diseases are also statutorily presumed to have been 
incurred in service by radiation-exposed veterans; however, 
COPD is not one of those diseases. 38 U.S.C.A. § 1112; 38 
C.F.R. § 3.309(d) (as amended y 67 Fed. Reg. 3612 - 3616 
(January 25, 2002)).  Nevertheless, if the veteran can show 
that he was a "radiation-exposed veteran" who subsequently 
developed a radiogenic disease, and such disease first became 
manifest within the period specified in 38 C.F.R. § 
3.311(b)(5), the claim will be referred to the Under 
Secretary for Benefits for consideration of whether sound 
scientific and medical evidence supports the conclusion it is 
at least as likely as not that the veteran's disease resulted 
from exposure to radiation in service. The Under Secretary 
for Benefits may request an advisory medical opinion from the 
Under Secretary for Health. 38 C.F.R. § 3.311(b) and (c). The 
term radiogenic disease does not include COPD.  38 C.F.R. § 
3.311(b)(2).

Pursuant to the provisions in 38 C.F.R. § 3.311(e), several 
factors must be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service, to include: 1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease; 
2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
3) the veteran's gender and pertinent family history; 4) the 
veteran's age at time of exposure; 5) the time-lapse between 
exposure and onset of the disease; and 6) the extent to which 
exposure to radiation, or other carcinogens, outside of 
service may have contributed to development of the disease.

4.  Tobacco Use

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service. 38 C.F.R. § 
3.300(a) (2006).

Legal Analysis

The veteran asserts that service connection is warranted for 
COPD.  In this regard, in order to establish service 
connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current injury and the in-
service injury or disease.  The clinical evidence of record 
demonstrates that the veteran has been diagnosed with and 
treated for COPD since 2002.   However, the Board observes 
that the record does not reflect the occurrence of an in-
service injury.  The Board recognizes that service medical 
records that could have documented an in-service COPD 
disability have been reported to be unavailable.  However, 
the veteran was provided the opportunity to submit alternate 
forms of evidence to show that the claimed COPD was 1st 
manifested in service, but there is no corroborating 
documentation in the record to support his contention. 
Moreover, there is no medical evidence of record relating his 
COPD directly to his active service.  Indeed, the examiner 
from the veteran's May 2005 VA examination indicated that an 
in-service development of COPD more likely that not would 
have resulted in symptoms significantly earlier than those 
first reported in the late 1990's and in early 2000 and that 
more likely than not the symptoms would have had an onset in 
the 1950's or possibly in the early 1960's.  The examiner 
further noted that the medical record reports that the 
veteran was relatively well prior to his documented 
exacerbations of COPD and that there was no conflicting 
documentation earlier than has been reported.  Therefore, in 
the absence of any evidence to the contrary, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's COPD had its initial onset while in 
service.  Accordingly, the Board finds that the claim for 
service connection for COPD on a direct basis must fail.

As noted above, regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  In this regard, 
despite the lack of evidence of an in-service COPD 
disability, the veteran has contended that his current COPD 
developed after service as a result of in-service tobacco 
use, exposure to chemicals, including mustard gas, and/ or 
exposure to ionizing radiation.   
 
With respect to the veteran's claim that that his current 
COPD is due to tobacco use, he, in a December 2002 statement, 
stated that he smoked cigarettes supplied by the U.S. Army 
while in the service and that after service, he was a mild 
smoker who had quit five years prior.  

However, as noted above, the Board notes that for claims 
received by VA after June 9, 1998, a disability or death will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service. 38 C.F.R. § 3.300(a) 
(2006).  In this case, the veteran's claims for service 
connection for COPD was received in August 2002 and 
therefore, after June 9, 1998, so the veteran's currently 
diagnosed COPD cannot, under 38 C.F.R. § 3.300(a), be 
considered a service-connected disability if such diseases 
are attributable to the use of tobacco products during 
service.  Accordingly, although the veteran has asserted that 
the cause of his COPD should be service-connected because of 
the smoking habit he developed in service, applicable VA 
regulations prohibit a grant of the benefit on that basis.  
See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).

The law and regulations do not prohibit an award of service 
connection for COPD disability which is otherwise shown to 
have been incurred in or aggravated by service.  See, 38 
U.S.C.A. § 1103(b); 38 C.F.R. § 3.300(b)(2) (2006).  However, 
as discussed above and below, the veteran is not entitled to 
a grant of service connection on any basis for his COPD.

Accordingly, the Board finds that service connection is not 
warranted for COPD based on tobacco use.

The veteran also asserts that his COPD could be related to 
in-service chemical exposure, including to mustard gas.  
According to the veteran, during his basic training at Fort 
Leonard Wood, Missouri, he was exposed to mustard gas in gas 
mask chambers.  

However, the Board finds that the evidence of record does not 
establish that the veteran is entitled to a grant of service 
connection on a presumptive basis for his COPD, based on 
mustard gas exposure.  As previously discussed, the record 
reflects that the veteran has been diagnosed with, and sought 
treatment for COPD since 2002.  The Board notes that COPD is 
associated with full-body exposure to nitrogen or sulfur 
mustard or Lewisite. 38 C.F.R. § 3.316(a)(2). 

With respect to whether the veteran was exposed to mustard 
gas in service, information received from the Historical 
Research and Response Team of the U. S. Army's Research, 
Development and Engineering Command in January 2005 indicates 
that the office did not have any information related to the 
veteran and that mustard gas experiments were not conducted 
at Camp Leonard Wood.  Additionally, the RO, in a February 
2005 Report of Contact  indicated that it contacted the VA 
Rating Procedures Staff to determine if the veteran was 
listed in the Department of Defenses Manpower Data Center 
Mustard Agents and Lewisite database as a participant in 
mustard gas training or testing.  However, the contact at the 
office indicated that the veteran was not listed in the 
database.

Nevertheless, the Board observes that in the information 
provided by the Historical Research and Response Team, it was 
reported that standard training was conducted at Ft. Leonard 
Wood as at most other World War II era training camps and 
that chemical warfare training consisted of seven hours of 
training during the basic training cycle and that such 
chemical warfare training including a Mustard Gas skin test.  
Therefore, in resolving all benefit of doubt in the veteran's 
favor, the Board concedes that the veteran was exposed to 
mustard gas during his basic training at Ft. Leonard Wood.
 
However, the Board finds that even if it concedes that the 
veteran was exposed to Mustard Gas during training at Ft. 
Leonard Wood, the record does not demonstrate that the 
veteran experienced the requisite exposure in service to 
warrant presumptive service connection.  Indeed, the 
information pertaining to standard chemical warfare training 
exercises provided by the Historical Research and Response 
Team does not demonstrate that the Mustard Gas skin test that 
the soldiers underwent involved full body exposure as 
required by 38 C.F.R. § 3.316.  Instead, according to the 
information provided, instructors only applied minute amounts 
(0.05 milligrams) of mustard gas on two areas of skin on the 
students.   Therefore, in the absence of evidence to the 
contrary, the Board concludes that the veteran did not have 
full body exposure to mustard gas during his basic training 
at Ft. Leonard Wood.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a presumptive basis for COPD, due to mustard 
gas exposure.

The veteran has also contended that he was exposed to 
chemicals, other than mustard gas while in basic training.  
According to the veteran, he was trained in the detection and 
distribution of chemical weapons and in their detonation 
while at Ft. Leonard Wood as well as while serving in 
Germany.  In support of his contentions, the record reflects 
that the Historical Research and Response Team of the U. S. 
Army's Research, Development and Engineering Command, in its 
January 2005 communication, indicated that gas chamber 
training (using tear gas and chlorine) was a training 
exercise that was commonly practiced before and after World 
War II.   However, even it is conceded that the veteran 
participated in such training and was exposed to tear gas 
and/ or chlorine, the competent clinical evidence of record 
does not demonstrate that such chemical exposure caused the 
veteran's current COPD.  Significantly, the examiner from the 
May 2005 VA examination, after an examination of the veteran 
and a review of his claims file, opined that the veteran's 
possible exposure to tear gas or chlorine did not cause the 
veteran's COPD and that such exposure less likely than not 
resulted in the veteran's current COPD.  According to the 
examiner, there was no documentation that the veteran was 
exposed to tear gas or chlorine and that tear gas and 
chlorine exposure would more likely than not result in 
reactive airway disease syndrome as opposed to COPD.  

The Board notes that in January 2004, the veteran's treating 
physician opined that he felt that the veteran's exposure to 
chemicals in service probably were a factor that contributed 
to the severity of the veteran's lung condition.  However, 
there is no evidence that the physician, who apparently only 
relied on a history provided to him by the veteran, reviewed 
the veteran's claims file prior to rendering his opinion.  
Nor did he provide a clinical rational for such opinion.  The 
Board notes that that the Court has held that a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty and that a medical opinion is inadequate 
when unsupported by clinical evidence.  See, Black v. Brown, 
5 Vet. App. 177, 180 (1995); see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Therefore, the Board finds that the 
January 2004 opinion from the veteran's treating physician to 
be less probative than that of the May 2005 VA examiner.  
Accordingly, in the absence of any evidence to the contrary, 
the Board concludes that the preponderance of the evidence is 
against a finding that the veteran's COPD is related to in-
service chemical exposure.

To the extent that the veteran asserts that his COPD is 
secondary to exposure to ionizing radiation at Fort Leonard 
Wood, as discussed above, the record reflects that the 
veteran has been diagnosed with, and treated for, COPD since 
2002.  However, there is no evidence of record that documents 
that the veteran was exposed to radiation during service, 
including while participating in radiation risk activities.  
In this regard, in March 2005, in response to a RO request to 
research the veteran's possible exposure to ionizing 
radiation, the U.S. Army's Radiation Standards and Dosimetry 
Laboratory, indicated that they were unable to locate any 
records for the veteran.  Moreover, even if the veteran did 
participate in a "radiation-risk activity" such as nuclear 
testing during service or was otherwise exposed to radiation, 
the veteran's COPD is not listed among those radiogenic 
diseases listed as presumed related to radiation exposure  
under 38 C.F.R. § 3.311(d)(2)(2006).  The Board notes that in 
the absence of competent evidence establishing that the 
veteran was exposed to ionizing radiation, the veteran's 
claim does not require any further development, to include 
forwarding the claim to the Under Secretary for Benefits. 
Wandel v. West, 11 Vet. App. 200 (1998).  COPD is also not a 
disease listed as specific to radiation-exposed veterans 
under 38 C.F.R. § 3.309(d)(2)(2006). Therefore, as the 
evidence of record does not demonstrate that the veteran was 
exposed to radiation in service or has a disease that is 
presumed to be related to radiation exposure or a radiation 
risk activity, the Board concludes that the veteran is not 
entitled to service connection on a presumptive basis for his 
COPD.

In conclusion, although the veteran asserts that his current 
COPD disability is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence of record, including the May 
2005 medical opinion, is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran's current COPD disability is 
related to his active military service, including exposure to 
radiation and/ or chemicals, including mustard gas.  In 
addition, the claim of COPD secondary to tobacco use must be 
denied as it was received after June 1998, and does not meet 
the criteria established in 38 U.S.C.A. § 1103 and 38 C.F.R. 
§ 3.300.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2006), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  


Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a COPD disability, to include as secondary to 
tobacco use, exposure to mustard gas, and/ or exposure to 
ionizing radiation.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to tobacco use, 
exposure to mustard gas, and/ or exposure to ionizing 
radiation, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


